Exhibit 5.1 Israel Shimonov Oren Elkabetz Jonathan Robinson Nir Cohen Sasson Dudi Berland Igor Katz Noa Shefer Liron Azriel Corinne Bitton Shiran manor Ran Felder Barak Baruch Hila Hefetz Eyal Natanian Michal Ben Haim Ofer Karin Michael Misul Gideon King Maayan Blumenfeld Telephone Fax e-mail +(972) 3 611 1000 +(972) 3 613 3355 mail@is-adv.com טלפון פקס דואל ישראל שמעונוב אורן אלקבץ יונתן רובינזון ניר כהן ששון דודי ברלנד איגור כץ נעה שפר לירון עזריאל קורין ביטון שירן מנור רן פלדר ברק ברוך הילה חפץ איל נתניאן מיכל בן חיים עופר קרין מיכאל מיסול גדעון קינג מעיין בלומנפלד Rogovin Tidhar Tower, 23rd floor 11 Menachem Begin Rd. Ramat Gan 52681 מגדל רוגובין תדהר, קומה 23 דרך מנחם בגין 11 רמת גן 52681 Ramat-Gan, Israel, September 18, 2014 To: G. Willi-food International Ltd. 4 Nahal Harif, Yavne Israel G. Willi-Food International Ltd. In our capacity as counsel to G. Willi-Food International Ltd., a company organized under the laws of the State of Israel (the "Company"), we have examined copies, satisfactory to us, of the Company's (i) Articles of Association, (ii) the G. Willi – Food International Ltd. 2013 Share Option Plan (the "Plan"), (iii) the Equity Compensation Grants to the Company's chairman of the Board of Directors, Mr. Zwi Williger, and to the Company's President, Mr. Joseph Williger (together, the "Compensation Grants"); and (iv) resolutions of the Company's Board of Directors, the Company's compensation committee and the Company's Shareholders meeting. In such examination, we have assumed the genuineness of all signatures and the authenticity of all documents submitted to us as copies. We are admitted to practice law in the State of Israel and the opinion expressed herein is expressly limited to the laws of the State of Israel. On the basis of the foregoing, we are of the opinion that (i) 100,000 of the Company's ordinary shares, par value NIS 0.1 per share, that may from time to time after the date hereof be issued by the Company under the Plan, and (ii) the 400,000 of the Company's ordinary shares, par value NIS 0.1 per share, that may from time to time after the date hereof be issued by the Company under the Compensation Grants, are validly issued under Israeli law. We hereby consent to the filing of this opinion as an exhibit to the registration statement on Form S-8 being filed with the United States Securities and Exchange Commission under the Securities Act of 1933, regarding the registration of the above Company's ordinary shares. Sincerely yours, /s/ Shiran Manor, Advocate Shimonov & Co. - Advocates 2
